Citation Nr: 1705544	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic heart disorder, claimed as premature ventricular contraction with supraventricular tachycardia, including as secondary to anxiety and/or due to exposure to ionizing radiation. 

2.  Entitlement to service connection for a chronic skin disorder, claimed as boils. 


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2008.  A Statement of the Case (SOC) was provided to the Veteran in April 2009.  The Veteran perfected his appeal in a VA Form 9 in the same month. 

The Veteran appeared at a Travel Board hearing at the RO in January 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board remanded the claim in July 2010 for further development.  That development was completed and in May 2012 a rating decision was issued granting service connection for an adjustment disorder.  The remaining issues, listed above, returned to the Board in July 2012.  Both claims were denied. 

The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  VA and the Veteran agreed to a Joint Motion for Remand in April 2013.  The claim was remanded to the Board to obtain an adequate opinion regarding any connection between the Veteran's heart condition and his service-connected adjustment disorder, to properly address the Veteran's claims of radiation exposure, to address the Veteran's statements regarding a chronic skin condition, and to attempt to obtain records from Dr. T. D. regarding treatment for a skin condition. 

In October 2013, the Board remanded the Veteran's claim to the RO to attempt to obtain outstanding records and examinations necessary to satisfy the Joint Motion for Remand.  A Supplemental Statement of the Case (SSOC) was issued in October 2016.  The claim is now before the Board once again. 

The Board notes that the issue of service connection for a chronic skin disorder was mischaracterized as a request to reopen a prior claim in the October 2016 SSOC.  Service connection for a skin disorder, acne, was previously denied by the RO in a September 1974 decision.  The Veteran currently claims service connection for a chronic skin disorder, boils.  Typically when a service connection claim is raised following a prior final denial on the same issue, new and material evidence is required in order for VA to again consider the merits of the claim.  38 C F R § 3.156.  However, in Boggs v Peake, 520 F 3d 1330 (Fed Cir 2008), it was held that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.  

In this case, the prior adjudication in September 1974 denied service connection for acne, which is an inflammatory disease of the pilosebaceous unit.  See Dorland's Illustrated Medical Dictionary, 17 (32nd ed. 2012).  A boil is a furuncle, which is further described as a painful nodule formed in the skin by circumscribed inflammation of the corium and subcutaneous tissue, enclosing a central slough or "core."  See Dorland's supra 751.  The currently claimed skin disorder is found to constitute a new diagnosis under Boggs.  As such, new and material evidence to reopen is not necessary. 

Additionally, the Board notes that the Veteran has perfected an appeal following the issuance of a SOC issued in May 2016 on the issue of service connection for bilateral hearing loss.  This appeal is separate from the one before the Board.  As the Veteran has requested a hearing in that appeal and it has not yet occurred, the Board cannot merge the two appeals.  Thus the only issues before the Board are the issues listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's October 2013 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The October 2013 remand instructed the RO to obtain any available records concerning the Veteran's in-service exposure to radiation.  In April 2014, a PIES request was made for the Veteran's personnel records regarding his radiation exposure.  The response received included only four pages that noted the locations of the Veteran's service.  These records did not include a DD Form 1141, a NRC 5, or any other form that indicated the Veteran's exposure to radiation.  The VA Adjudication Procedure Manual (M21-1) notes that each branch maintains records of its service members' exposure to radiation, and if such documentation is not in records received from a PIES request, a written request for such records should be made.  M21-1, Part IV, Subpart ii, Chapter 1, Section C, Topic 3.f.  Such a request was not made, and thus the order to obtain any records relating to the Veteran's in-service exposure to radiation was not substantially completed.  Therefore, a remand to complete the requested development is necessary.  It is noted that the service treatment record include a January 1969 Nuclear Duty Position Medical Notification and a November 1968 entry noted that the Veteran was qualified for nuclear duty position.

Additionally, the October 2013 remand instructed the RO to obtain a VA examination to determine the nature and etiology of the Veteran's heart disorder.  The examiner was to opine as to whether it was as likely as not that the Veteran's heart disorder was caused or aggravated from his service-connected disabilities, and as to whether it was as likely as not that the Veteran's heart disorder was related to his active service, including radiation exposure.  The RO obtained an examination in March 2015; however, the accompanying opinion did not address the issue of whether the Veteran's heart disorder was related to his active service.  Therefore, the claim must be remanded to obtain an opinion on this topic.  Such an opinion should not be obtained until after the Veteran's record with regard to radiation exposure is fully developed. 

Further, the Board notes that there is not an adequate opinion in the claims file to adjudicate the issue of service connection for a chronic skin disorder, claimed as boils.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion obtained in August 2010 does not contain an adequate rationale, because the rationale only considers the absence of medical records without addressing the Veteran's lay statements about having experienced boils beginning in basic training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Thus this opinion insufficient for adjudicating the issue of service connection and the claim must be remanded for a new examination. 

The Board also notes that VA has not obtained records from the Social Security Administration regarding the Veteran's claim for disability.  In a June 2006 treatment record from Ocean Bio-Behavior Health, the Veteran stated that he SSD, or Social Security Disability.  If the Veteran is in receipt of SSD for the same disabilities as he is claiming, the records may be beneficial to VA in adjudicating the Veteran's claims.  The AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from the Social Security Administration (SSA), and should obtain any records relating to such an award from SSA. 

Finally, the Board notes that while the Veteran did not respond to the April 2014 request to identify any additional sources of treatment for his skin condition and to authorize the release treatment records from a Dr. T.D., another attempt should be made.  This claim is being remanded for additional development and VA should attempt to obtain as complete of a record as possible.  However, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, upon remand, the RO should make a final request to the Veteran to identify any sources of treatment for his skin condition, and to authorize the release of treatment documents from Dr. T. D. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information (names and address) as to all treatment of his claimed skin disorder after separation from active service, including that from a Dr. T.D., as identified in his 1974 application for benefits, and any other healthcare providers whose records have not already been provided to VA.  

Upon receipt of the requested information and the appropriate releases, the RO should contact the healthcare providers and request that they forward copies of all clinical documentation pertaining to treatment of the Veteran's skin disorder for incorporation into the record. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  Obtain any available records concerning the Veteran's in-service exposure to radiation from appropriate sources, as outlined in the VA Adjudication Procedure Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section C.  

Forward such records to the Under Secretary for Health for preparation of a does estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  

All records and responses should be associated with the claims file.  

3. Request from the Veteran whether he is or was in receipt SSA disability benefits.  If he is in receipt of SSA disability benefits, attempt to obtain all relevant records.

4.  After the above development has taken place, schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of the Veteran's heart disorder. 

A copy of the Veteran's claims file, including a copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's heart disorder is related to his active service, including any verified radiation exposure. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of the Veteran's chronic skin disorder, claimed as boils.

A copy of the Veteran's claims file, including a copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should obtain a history of the claimed condition from the Veteran.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's chronic skin disorder is related to his active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's chronic skin conditions, including lay statements that he had boils in service and was treated for the condition in service, including statements made by the Veteran in his January 2010 testimony, at the August 2010 VA examination, in the June 2013 buddy statement by his spouse, and in the statement made by the Veteran in his July 2013 correspondence.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




